Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond Darnell Johnson appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1988 (2006) complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Johnson’s motion for trial and affirm for the reasons stated by the district court. Johnson v. Orange Cnty., Va., No. 7:12-cv-00259-NKM-RSB, 2012 WL 2236631 (WD.Va. June 15, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.